Motion to prosecute the proceeding as a poor person granted and the proceeding is directed to be heard upon the original record and upon typewritten or mimeorgraphed petitioner’s points on condition that the petitioner serves one copy of the typewritten or mimeographed petitioner’s points on the Corporation Counsel and files 6 typewritten or 19 mimeographed copies thereof, together with the original record, *627with this court on or before March 29, 1960, with notice of argument for the May 1960 Term of this court, said proceeding to be argued or submitted when reached. Richard P. Jones, Esq., of 141 Broadway, New York, N. Y. is assigned as counsel for the petitioner for the purposes of this proceeding. Concur — - Botein, P. J., Breitel, McNally, Stevens and Bastow, JJ.